*210No-7888
WOGAN VS GRAU
I concur in the decree heroin-I agree with the organ of the Court that Harrison was authorized to lease the premises.But I be] that the rents of the property belonged to its owner^V/ogan^and not to Harrison.There is no proof that Harrison was authorized by Y/ogan expressly or impliedly,to collect the rents,nor to make the rent notes payable to himself * 2 C.J.648-42 N.Y.S879 84 N.Y.S 497-25 b.W.595- - . - / 2.3 á> Z. /-3/— / 3 2. —.0 3. If we conclude however, that Harrison was clothed with apparent authority to do so,Gran would have been protected as long as ho honestly bolioved it and was not imformred to the contrary. But the instant that he was notified that V.'ogar. denied the authority of Harrison to have made the rent noten payable to himself,or tc collect then or dispose of them arc! claimed the rent as his property,Gran ceased to be protected by the presumption of authority in Karri sen,a^d thenceforth paid the holder of the noten at his peril.As the not-a were i.oc negotiable ard as Harriccn was rot the own^r of them,he could confer no title to the Park, and Gran mu a I p?y tv-c owner of the notes the plaintiff Tin this case.